Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 7, 11 are pending in the instant application.
Allowable Subject Matter
Claims 1, 7, 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 1, the prior art fails to teach or suggest: wherein: if the report of the data amount of uplink data to both the master base station and the secondary base station is banned, the processor selects a base station specified by the configuration information as a destination of the data amount of uplink data,
the data amount of uplink data reported is indicative of the amount of data stored in the data transmission buffer and transmission of the uplink data is based on the measurement report of radio quality,
the master base station and the secondary base station belong to two different cell groups,
the configuration information explicitly forbids the mobile station from reporting the data amount of uplink data to both base stations, and the transmitter reports the data amount of uplink data to the specified base station., in combination with the remaining limitations of the claim.

Regarding independent Claim 7, the prior art fails to teach or suggest: wherein: if the report of the data amount of uplink data to both the master base station and the secondary base station is banned, a base station specified by the configuration information is selected as a destination of the data amount of uplink data,
the data amount of uplink data reported being indicative of the amount of data stored in the data transmission buffer and transmission of the uplink data being based on the measurement report of radio quality,
the configuration information explicitly forbids the mobile station from reporting the data amount of uplink data to both base stations, and
the master base station and the secondary base station belong to two different cell groups, and
reporting the data amount of uplink data to the specified base station., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/Siren Wei/
Patent Examiner
Art Unit 2467